Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 1 of 11 PageID #: 1132



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  DAVID W. SPINDLE,                  §
                                     §
                         PLAINTIFF,  §
                                     §
  VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                     §
  CKJ TRUCKING, L.P., AND            §
  CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                     §
                         DEFENDANTS. §



  DEFENDANTS’ REPLY TO PLAINTIFF’S OBJECTIONS (DOCKET NO. 70) TO
    DEFENDANTS’ VIDEO DEPOSITION DESIGNATIONS (DOCKET NO. 69)



                                 INTRODUCTION

     Pursuant to the Court’s Scheduling Order (Docket No. 15), on November 26,

  2019, Defendants timely served on Plaintiff (via the Court’s electronic filing

  system) with Defendants’ designations of the portions of Plaintiff’s video-taped

  deposition which Defendants might offer in evidence at trial. Docket Nos. 68

  and 69. Under the Court’s Scheduling Order (Docket No. 15), Plaintiff had seven

  (7) days thereafter to:

      serve “a response with any objections,”—but, before serving/filing any
       objections “consult on any objections and only those which cannot be
       resolved shall be presented to the Court;” and

      by page and line, request cross-examination to be included in the
       videotaped excerpts.

     On December 3, 2019—without having first consulted with Defendants’

  counsel concerning any objections—Plaintiff filed a “response” (Docket No. 70)

  to Defendants’ deposition designations which: (1) cites no legal authority


                                                                                1
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 2 of 11 PageID #: 1133




  whatsoever; (2) with only one limited exception, fails to assert any legal,

  evidentiary objection to any of the designations; and (3) asserts numerous,

  irrelevant,   illogical,    and   unfounded   non-evidentiary   objections   to   the

  designations.

      As a matter of law, the “response” should be disregarded and Plaintiff’s

  “objections” overruled.

  A. PLAINTIFF’S FAILURE TO COMPLY WITH THE SCHEDULING ORDER:

      The Court’s Scheduling Order expressly states: “Counsel must consult on

  any objections and only those which cannot be resolved shall be presented to

  the Court.”

      Plaintiff utterly failed to comply with the Court’s directive. Plaintiff’s

  “response” (Docket No. 70) contains no certificate of conference. See Local Rule

  CV-7(h). Accordingly, on this ground alone, Plaintiff’s “response” should be

  rejected in its entirety.

  B. PLAINTIFF’S “PROCEDURAL” COMPLAINTS:

      Plaintiff’s “response” raises numerous “objections” or complaints, not based

  on anything in the Fed. R. Evid. Accordingly, they should be ignored or

  rejected.

      First, Plaintiff objects that the designations were filed with the Court, not

  merely served on opposing counsel. Docket No. 79, ¶ I(A). The objection is

  utterly specious. The designations were served on Plaintiff’s counsel via the

  Court’s electronic filing system—a fact Plaintiff, necessarily, concedes.
      Second, Plaintiff objects that Defendants’ designations were identified by

  reference to a document (Docket No. 35-2) which was subsequently replaced by

  an identical document, Docket No. 36-2. Docket No. 79, ¶ I(B). The objection is

  utterly specious. Plaintiff, obviously, had no difficulty in identifying the


                                                                                     2
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 3 of 11 PageID #: 1134




  designations and the “status” of Docket No. 35-2 is utterly irrelevant to the

  sufficiency of the designations.

     Third, Plaintiff complains that the length of the designations is “excessive.”

  Docket No. 79, ¶ I(C). Plaintiff cites no authority to support the contention.

  Moreover, had Plaintiff’s counsel complied with the Scheduling Order and Local

  Rules and first conferred with defense counsel before filing Plaintiff’s “response”

  the alleged “excessiveness” of the designations might have been narrowed. 1

     Fourth, Plaintiff complains that—in his view—Defendants’ designations did

  not identify the pages and lines designated. Docket No. 79, ¶ I(D). The

  contention is specious. The pages and lines designated were specifically

  identified, i.e., those lines which were yellow highlighted. By virtue of the

  complaints and objections made in Plaintiff’s “response,” Plaintiff clearly has

  been able to determine the portions of his videotaped deposition which were

  designated. See Docket No. 79, pp. 2-3, where Plaintiff objects to specific pages

  and lines of designated testimony. 2

  C. EXCERPTS FROM PLAINTIFF’S VIDEOTAPED DEPOSITION ARE SUBSTANTIVELY
     ADMISSIBLE IN EVIDENCE, NOT LIMITED TO USE FOR IMPEACHMENT:

     Plaintiff’s “response” next seeks to limit Defendants’ use of Plaintiff’s

  deposition   to   impeachment      only.   However,   unlike   non-party   witness

  depositions which may only be used for impeachment under Fed. R. Evid. 613

  unless the witness is “unavailable” under Fed. R. Evid. 804(b), Plaintiff’s

     1  Defendants disagree that the designations are “excessive.” Nevertheless,
  Defendants do not necessarily anticipate actually introducing into evidence all
  of the designations; but—as explained further below—introducing selected
  portions of the videotaped deposition so that those portions may be
  incorporated into Defendants’ opening statement and closing argument.
     2 And, again—Plaintiff failed to confer regarding this hyper-technical
  complaint before filing his “response.”


                                                                                   3
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 4 of 11 PageID #: 1135




  videotaped deposition statements are substantively admissible non-hearsay.

  Fed. R. Evid. 801(d)(2)(A):

     (d) Statements That Are Not Hearsay. A statement that meets the
     following conditions is not hearsay:

         . . . (2) An Opposing Party’s Statement. The statement is offered
         against an opposing party and:

            (A) was made by the party in an individual or representative
            capacity;

     Accordingly, as a matter of law Defendants are entitled to offer in evidence

  relevant portions of Plaintiff’s video-taped deposition irrespective of whether

  Plaintiff testifies at trial consistent with key portions of his deposition. The jury

  is entitled to assess Plaintiff’s “manner and demeanor” 3 during the deposition

  when Plaintiff made critical, unvarnished, impromptu, unrehearsed admissions

  inconsistent with the allegations in his lawsuit. The jury need not be

  constrained to considering only a carefully prepared and coached version

  which Plaintiff may give at trial. For example:

                NOT A QUALIFIED INDIVIDUAL WITH A DISABILITY




     Spindle, David, (Page 29:23 to 30:01)

     Q. And holding a CDL and a valid Department of Transportation
     medical certification was an essential job requirement to work as a

     3   See FIFTH CIRCUIT CIVIL PATTERN JURY INSTRUCTIONS, § 3.4.


                                                                                     4
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 5 of 11 PageID #: 1136



     truck driver for CKJ, correct?

     A. Yes.

     Spindle, David, (Page 32:10 to 32:19)

     Q. Now, the [DOT Medical Examiner’s Certificate] that’s shown in
     Exhibit 38 shows an expiration date of September 26th, 2017, correct?

     A. Yes.

     Q. Do you contend that you were at any time, after September 26th,
     2017, issued a Medical Examiner’s Certificate by any doctor?

     A. No.

     Q. So the last valid medical certificate that you had is the one that’s
     reflected in Exhibit 38?

     A. Yes.

     Spindle, David, (Page 55:6 to 55:11)

     Q. Since your CDL has been suspended and you, by your own
     admission, have taken no steps to get a new medical certification, you
     have not been qualified to hold a trucking job to drive a tractor-trailer
     since December of 2017, correct?

     A. I believe that’s right.

                         FAILURE TO MITIGATE DAMAGES




     Spindle, David, (Pages 101:21 to 102:8)

     Q. But you said you had a full release to return to work, right?

     A. Yes.


                                                                                 5
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 6 of 11 PageID #: 1137



     Q. And you were—didn’t require any accommodations; you were able to,
     according to you, perform all of the essential functions of your job,
     correct?

     A. Yes.

     Q. And your heart condition or—hasn’t limited you from seeking other
     employment, correct?

     A. No.

     Q. You could accept other jobs?

     A. Yes.




     Spindle, David, (Pages 49:11 to 50:2)

     Q. Now, none of the applications that you claim to have made for
     employment since December of 2017 were for a trucking—

     A. No.

     Q.—position, correct?

     A. No.

     Q. That’s correct, right?

     A. Yes, yes.

     Q. And you’ve taken no steps since December of 2017 to become
     medically certified under the Department of Transportation regulations,
     correct?

     A. Yes.

     Q. And have taken no steps to lift the suspension on your CDL, true?

                                                                               6
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 7 of 11 PageID #: 1138



     A. True.

     Q. Why?

     A. Don’t want to drive a truck anymore.

     Spindle, David, (Page 81:16 to 81:20)

     Q. Okay. You said earlier that you haven’t sought any truck driving jobs
     since December of 2017 because you didn’t want to drive a truck
     anymore. Why don’t you want to drive a truck anymore?

     A. Tired of being gone and all the hassle.

     Spindle, David, (Pages 110:17 to 111:8)

     Q. You’ve told us that in December of 2017 when you say the doctor
     released you to return to work you were ready to go back to work at --
     at CKJ.

     A. Yes.

     Q. As a truck driver.

     A. Yes.

     Q. You’ve also told the jury that since that date, you haven’t sought any
     truck driving positions because you were tired of being a truck driver
     and you didn’t like the time away from home, correct?

     A. True.

     Q. So when did you come to this revelation that you didn’t want to be a
     truck driver anymore?

     A. About 10 years ago. Just something you do for a living. I mean, some
     of us get up at 2:00 o’clock in the morning, get to the yard and check
     your truck out and make sure it’s ready to go and get after it.




                                                                                 7
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 8 of 11 PageID #: 1139



                       NEVER DISCHARGED—RETIRED




     Spindle, David, (Page 90:8 to 90:19)

     Q. Okay. Just to be clear, on December 19th when you showed up at
     the company, nobody told you you were discharged, did they?

     A. Nope.

     Q. Nobody told you that you were fired?

     A. Nope.

     Q. When you spoke with Mr. Downs on the next day, on December
     20th, he didn’t tell you you were fired, did he?

     A. Nope.

     Q. He didn’t tell you you were discharged, did he?

     A. Nope.

     Spindle, David, (Pages 50:20 to 52:22)

     Q. And you know that it’s common practice when you go to see a doctor
     for them to take a medical history.

     A. Yes.

     . . . Q. And you understand that it’s important to provide the doctor
     with accurate information.

     A. Yes.

     Q. Because they may rely on that information in making their
     diagnoses?

     A. Right.


                                                                             8
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 9 of 11 PageID #: 1140



     Q. And their treatment decisions?

     A. Yes.

     Q. Okay. And so when you complete forms that a doctor asks you to
     complete, you put down accurate information, don’t you, sir?

     A. Yeah.

     . . . Q. Exhibit 116 is an Adult Patient Information form that you were
     asked to complete by one of your doctors, correct?

     A. Yes.

     . . . Q. It’s also your signature that appears on page two, correct?

     A. Yes.

     Q. Right next to where it says, I verify the above information is
     accurate, right?

     A. Yes.

     Q. Was the information—strike that. The handwritten information that’s
     on Exhibit 116 is information you completed, correct?

     A. Yes.

     Q. And was the information that you included on Exhibit 116 accurate?

     A. Yeah.

     . . . Q. When the doctor asked you to complete the employment section
     of this form, tell the jury what you wrote in July of 2018?

     A. [“]Retired[”]

     Additionally, because Plaintiff’s videotaped deposition is substantively

  admissible, Defendants are entitled to incorporate excerpts of the video

  deposition in their opening statement and closing argument.

  D. PLAINTIFF’S STATEMENTS TO THE TEXAS WORKFORCE COMMISSION ARE
    ADMISSIBLE:

     Finally, without citing any legal authority for support, Plaintiff objects to

  portions of Plaintiff’s deposition in which Plaintiff admitted making statements

                                                                                9
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 10 of 11 PageID #: 1141




  to the Texas Workforce Commission (“TWFC”) in connection with his

  unemployment claim which are wholly inconsistent with his discrimination

  claims in this case. For example, contrary to his contention that CKJ

  discharged him, Plaintiff told the TWFC that he “quit due to medical reasons.”




                                                                                4


      As a matter of law, Plaintiff’s statements are admissible as admissions of a

  party opponent.

                    CONCLUSIONS AND REQUESTED RELIEF

      For all of the foregoing reasons, Plaintiff’s “response” should be disregarded

  and all “objections” overruled.

                                       Respectfully submitted,

                                       /s/ John L. Ross
                                       JOHN L. ROSS 5
                                       Texas State Bar No. 17303020

                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                       700 North Pearl Street
                                       Suite 2500
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8200
                                       Facsimile: (214) 871-8209
                                       Email:      jross@thompsoncoe.com

                                       ATTORNEYS FOR DEFENDANTS

      4 Plaintiff admitted he has no reason to dispute the accuracy of the TWFC’s
  records (Depo. p. 93:7-9): “Q. Do you have any reason to dispute the accuracy
  of this record from the Texas Workforce Commission? A. No.”
      5Board Certified in Labor & Employment Law and Civil Trial Law by the
  Texas Board of Legal Specialization


                                                                                 10
Case 4:18-cv-00818-SDJ-KPJ Document 73 Filed 12/11/19 Page 11 of 11 PageID #: 1142



                              CERTIFICATE OF SERVICE

      Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

  correct copy of the foregoing document was filed electronically on this 10th day

  of December, 2019. Parties may access this filing through the Court’s system.

  Notice of this filing will be sent to all parties by operation of the Court’s

  electronic filing system.

                                        /s/ John L. Ross
                                        JOHN L. ROSS




                                                                                  11
